Name: Commission Regulation (EC) No 2118/2001 of 26 October 2001 correcting Regulation (EC) No 1888/2001 fixing the specific exchange rate for the amount of the reimbursement of storage costs in the sugar sector
 Type: Regulation
 Subject Matter: financial institutions and credit;  accounting;  monetary economics;  beverages and sugar
 Date Published: nan

 Avis juridique important|32001R2118Commission Regulation (EC) No 2118/2001 of 26 October 2001 correcting Regulation (EC) No 1888/2001 fixing the specific exchange rate for the amount of the reimbursement of storage costs in the sugar sector Official Journal L 283 , 27/10/2001 P. 0027 - 0027Commission Regulation (EC) No 2118/2001of 26 October 2001correcting Regulation (EC) No 1888/2001 fixing the specific exchange rate for the amount of the reimbursement of storage costs in the sugar sectorTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2038/1999 of 13 September 1999 on the common organisation of the markets in the sugar sector(1), as amended by Commission Regulation (EC) No 1527/2000(2),Having regard to Council Regulation (EC) No 2799/98 of 15 December 1998 establishing agrimonetary arrangements for the euro(3),Having regard to Commission Regulation (EEC) No 1713/93 of 30 June 1993 establishing special detailed rules for applying the agricultural conversion rate in the sugar sector(4), as last amended by Regulation (EC) No 1509/2001(5), and in particular Article 1(3) thereof,Whereas:(1) The specific exchange rates for the amount of the reimbursement of the storage costs in the sugar sector for August 2001 were fixed by Commission Regulation (EC) No 1888/2001(6).(2) An error has been discovered in the Annex to Regulation (EC) No 1888/2001. The Regulation in question should therefore be corrected.(3) In order to safeguard operators' rights, the period of application of this Regulation should correspond to that of Regulation (EC) No 1888/2001,HAS ADOPTED THIS REGULATION:Article 1In the Annex to Regulation (EC) No 1888/2001, the rate "0,623313" for the pound sterling is replaced by "0,626313".Article 2This Regulation shall enter into force on 27 October 2001.It shall apply from 1 August 2001.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 26 October 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 252, 25.9.1999, p. 1.(2) OJ L 175, 14.7.2000, p. 59.(3) OJ L 349, 24.12.1998, p. 1.(4) OJ L 159, 1.7.1993, p. 94.(5) OJ L 200, 25.7.2001, p. 19.(6) OJ L 260, 28.9.2001, p. 10.